 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10

11      KEYBANK NATIONAL ASSOCIATION,                      NO. 2:18-cv-01781-RSM
        an Ohio Corporation,
12                                                         STIPULATION AND ORDER OF
13                               Plaintiff,                DISMISSAL WITHOUT
                                                           PREJUDICE AS TO ALL
14             v.                                          CLAIMS AND ALL
                                                           DEFENDANTS
15      SPIKE TELECOMMUNICATIONS, INC.,
        a Washington corporation; GREGORY A.
16      HUGHEY, a Washington resident; and
17      LINDA HUGHEY, a Washington resident,

18                               Defendants.

19
            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, KeyBank
20
     National Association, an Ohio Corporation, by and through its counsel, Wong Fleming, and the
21
     Defendants, Gregory A. Hughey and Linda Hughey, by and through Wes Bates, that the above-
22

23 entitled action as to all claims and all defendants may be dismissed without prejudice with leave

24

25
      STIPULATION AND ORDER OF DISMISSAL WITHOUT                       WONG FLEMING, P.C.
      PREJUDICE                                                  10675 Willows Road, NE, Suite 250
26                                                                       Redmond, WA 98052
                                                               Tel: (425) 869-4040 Fax: (425) 869-4050
     to reopen upon the event of a default and without costs, this matter having been resolved through
 1

 2 settlement and compromise between the Plaintiff and Defendants.

 3

 4                                                Ramina Dehkhoda-Steele, WSBA # 30136
                                                  Attorney at law
 5

 6

 7                                                Wes Bates, WSBA # 26273
                                                  Attorney at law
 8

 9                                               ORDER
10
            THIS MATTER having come before the undersigned judge of the above-entitled Court,
11
     based on the foregoing stipulation, now, therefore,
12

13          IT IS HEREBY ORDERED that this matter, including all claims and all defendants, shall

14 be dismissed from the above-entitled action without prejudice and with leave to reopen upon the

15 event of a default and without costs or interest to any party.

16
                    DATED this 24 Day of March 2020
17

18

19
                                                  A
                                                  RICARDO S. MARTINEZ
20                                                CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25
      STIPULATION AND ORDER OF DISMISSAL WITHOUT                            WONG FLEMING, P.C.
      PREJUDICE                                                       10675 Willows Road, NE, Suite 250
26                                                                            Redmond, WA 98052
                                                                    Tel: (425) 869-4040 Fax: (425) 869-4050
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     PLAINTIFF’S MOTION TO PROCEED- 1           WONG FLEMING, P.C.
                                          10675 Willows Road, NE, Suite 250
26                                                Redmond, WA 98052
                                        Tel: (425) 869-4040 Fax: (425) 869-4050
